UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


                                                )
KENNETH JONES,                                  )
                                                )
                    Plaintiff,                  )
                                                )
      v.                                        )       Civil Action No. 12-1546 (RJL)
                                                )
UNITED STATES OF AMERICA, et al.,               )
                                                )
                     Defendants.                )
____________________________ )
                                    ~
                             MEMORANDUM OPINION
                           (Junes- , 2013) (Dkts. ##8, 22, 23)

       On September 17, 2012,pro se plaintiff Kenneth W. Jones ("Jones" or "plaintiff')

filed the instant action against the United States of America and several non-federal

entities and persons, seeking $7 5 million in damages due to "fright, shock, and mental

anguish." See Compl. at 2 [Dkt. #1]. On September 26, 2012, plaintiff joined the

Honorable Danny Boggs and Solomon Oliver, federal judges in the Sixth Judicial Circuit,

to the action. Pl.'s Mot. to Amend [Dkt. #2]. On December 4, 2012, plaintiff filed an

Amended Complaint listing all current defendants in the caption. 1 See Am. Compl. [Dkt.

#18]. Defendant United States of America has filed a Motion to Dismiss pursuant to

Federal Rules of Civil Procedure 12(b)(l) and 12b(6). [Dkt. #8]. Defendant Lynn Mudra


1The Amended Complaint lists as defendants: ( 1) the United States of America; (2)
Bryant & Stratton College; (3) Mr. Clifford Wallace; (4) Sgt. Timothy Patton; (5) Mr.
Lynn Mudra; (6) John Doe; (7) Mr. Solomon Oliver; and (8) Mr. Danny Boggs. Am.
Compl.
has filed a Motion to Dismiss pursuant to Federal Rules of Civil Procedure 12(b)(2) and

12(b)(3). [Dkt. #22]. The Federal Judges have filed a Motion to Dismiss pursuant to

Federal Rules of Civil Procedure 12(b)(1), (2), (3), and (6). [Dkt. #23]. Upon

consideration of the parties' pleadings, relevant law, and the entire record herein,

defendants' motions to dismiss are all GRANTED.

                                 STANDARD OF REVIEW
         Federal courts are courts of limited jurisdiction and the law presumes that "a cause

lies outside this limited jurisdiction." Kokkonen v. Guardian Life Ins. Co. ofAm., 511

U.S. 375, 377 (1994) (citation omitted). Because "subject-matter jurisdiction is an 'Art.

III as well as a statutory requirement[,] ... no action of the parties can confer subject-

matter jurisdiction upon a federal court."' Akinseye v. District of Columbia, 339 F.3d

970,971 (D.C. Cir. 2003) (quoting Ins. Corp. oflr. v. Compagnie des Bauxites de

Guinee, 456 U.S. 694, 702 (1982)). On a motion to dismiss for lack of subject-matter

jurisdiction pursuant to Rule 12(b)( 1), the plaintiff bears the burden of establishing that

the court has subject-matter jurisdiction. Evans v. B.F. Perkins Co., 166 F.3d 642, 647

(4th Cir. 1999); Rasul v. Bush, 215 F. Supp. 2d 55, 61 (D.D.C. 2002) (Kotelly, J.) (citing

McNuttv. Gen. Motors Acceptance Corp., 298 U.S. 178, 182-83 (1936)), rev'd on other

grounds sub nom., Al Odah v. United States, 103 F. App'x 676 (D.C. Cir. 2004). To

determine whether it has jurisdiction over the claim, a court may consider materials

outside the pleadings. Herbert v. Nat'! Acad. ofScis., 974 F.2d 192, 197 (D.C. Cir.

1992).



                                               2
                                     BACKGROUND

       The events giving rise to plaintiffs claims occurred in the Northern District of

Ohio, where plaintiff resides and has been a frequent filer of suits. Plaintiff alleges that

defendants Lynn Mudra and Timothy Patton, homicide investigators, violated his civil

rights in the course of a law enforcement investigation that occurred there. Specifically,

plaintiff claims that Mudra and Patton divulged sensitive information about plaintiff in

the course of investigating the death of plaintiffs wife, Carline T. Jones. See Am.

Compl. at 6-8. This information allegedly affected Plaintiffs "federal financial

assistance." !d. Plaintiff also alleges that the Dean of Bryant & Stratton College,

Clifford Wallace, wrongfully prevented him from receiving his college transcript until he

paid his tuition bill. See id. at 9-13. Plaintiff further alleges that Cleveland, Ohio law

enforcement deprived him due process of law by failing to prosecute his neighbor

Beverly Cooper for wrongfully obtaining one of plaintiffs prescriptions from Walgreens.

See id. at 15-16. Additionally, plaintiff complains about decisions made by the Federal

Judges in prior cases involving plaintiff. See id. at 8, 11.

       Plaintiff has filed numerous suits in the Northern District of Ohio making similar

allegations. On October 15, 2003, the United States District Court for the Northern

District of Ohio permanently enjoined Mr. Jones from filing new suits before obtaining

leave of court. See Mudra Mot. to Dismiss Ex. A (Jones v. United States, No. 1:03-CV-

1597 (N.D. Ohio, Oct. 15, 2003)) at 8. On January 24, 2011, plaintiff filed a case in this

court against the United States and Bryant & Stratton College, among others. See Mudra


                                               3
Mot. to Dismiss Ex. B (Jones v. United States, No. 1: 11-CV-2636 (N.D. Ohio, Aug. 21,

2012)) at 1-2. That action was transferred to the United States District Court for the

Northern District of Ohio, where it was dismissed for failure to comply with the

requirements set forth in the court's order of October 15, 2003. See id. at 2-3. Plaintiff

subsequently filed a Motion for Change of Venue and a Motion for New Trial, which

were also denied. See id. at 3-5.

                                        ANALYSIS

       This Court dismisses plaintiff's claims as to the United States of America and the

Federal Judges pursuant to Federal Rule of Civil Procedure 12(b)(l). Because the

Federal Government, its agencies, and its employees acting in their official capacity have

sovereign immunity absent a waiver, plaintiff's claims against these defendants must be

dismissed for lack of subject-matter jurisdiction. See F.D.IC. v. Meyer, 510 U.S. 471,

475 (1994); Clark v. Library of Congress, 750 F.2d 89, 102-04 (D.C. Cir. 1984).


       Where a plaintiff seeks monetary damages against a federal agency for torts

committed by federal employees, the Federal Tort Claims Act ("FTCA"), 28 U.S.C.

§ 1346(b), is the only possible basis for jurisdiction. See Epps v. US. Atty. Gen., 575 F.

Supp. 2d 232, 238 (D.D.C. 2008). The FTCA is a limited waiver of the United States'

sovereign immunity and renders the Federal Government liable for certain torts of its

employees committed within the scope of their employment. GAF Corp. v. United

States, 818 F.2d 901, 903 (D.C. Cir. 1987). Before initiating an FTCA suit, a claimant

must "file [with the agency] (1) a written statement sufficiently describing the injury to


                                             4
enable the agency to begin its own investigation, and (2) a sum-certain damages claim."

!d. at 919. Here, plaintiff has failed to satisfy this administrative-filing requirement,

which is a jurisdictional prerequisite to bringing an FTCA claim. See id. at 904-05;

Bowden v. United States, 106 F.3d 433, 441 (D.C. Cir. 1997).


       Plaintiff also complains about decisions the Federal Judges issued in cases he

brought in their courts. See Am. Compl. at 8, 11. Federal judges, however, have

"absolute judicial immunity from suits for money damages for all actions taken in [their]

judicial capacity, unless these actions are taken in the complete absence of all

jurisdiction." Sindram v. Suda, 986 F.2d 1459, 1460 (D.C. Cir. 1993). The actions about

which plaintiff complains were well within the Federal Judges' judicial capacity and

jurisdiction. Accordingly, the Federal Judges named in the suits as defendants are

entitled to absolute judicial immunity for all claims made against them in the Amended

Complaint.


       Next, this Court must dismiss plaintiffs claims as to the non-federal defendants 2

under Federal Rule of Civil Procedure 12(b)(2) for lack of personal jurisdiction. Plaintiff

has not met his burden of establishing that specific jurisdiction comports with the

District's long-arm statute and the requirements of constitutional due process. See FC

Inv. Grp. LC v. IFX Mkts., Ltd., 529 F.3d 1087, 1094-96 (D.C. Cir. 2008); Int'l Shoe Co.

v. Washington, 326 U.S. 310,316 (1945) (holding that the requirements of due process

are satisfied where defendant has "certain minimum contacts with [the forum] such that

2The non-federal defendants include Bryant & Stratton College, Mr. Clifford Wallace,
Sgt. Timothy Patton, Mr. Lynn Mudra, and John Doe. See Am. Compl.
                                               5
the maintenance of the suit does not offend traditional notions of fair play and substantial

justice") (quotations and citations omitted). Under the District's long-arm statute, local

courts may exercise specific jurisdiction over a person for claims that arise from the

person's "transacting any business ... contracting to supply services ... [or] causing

tortious injury" in the District. D.C. Code§ 13-423(a). Because plaintiff's claims do not

arise out of any of these situations, however, this font of jurisdiction is unavailable.

Plaintiff has also failed to demonstrate that any of the non-federal defendants reside less

than one hundred miles from the courthouse of this Court or that any of the non-federal

defendants are not subject to personal jurisdiction in at least one other state's courts of

general jurisdiction. See FED. R. CIV. P. 4(k). Because neither the original complaint,

nor the amended complaint, alleges any contacts between the District and non-federal

defendants, it would offend constitutional due process for this Court to exercise personal

jurisdiction. Accordingly, all claims against the non-federal defendants are dismissed

pursuant to Federal Rule of Civil Procedure 12(b)(2).




                                               6
                                   CONCLUSION


      For all of the foregoing reasons, the Court GRANTS defendant United States of

America's Motion to Dismiss [Dkt. #8]; GRANTS defendant Lynn Mudra's Motion to

Dismiss [Dkt. #22]; and GRANTS defendants' Danny Boggs' and Solomon Oliver's

Motion to Dismiss [Dkt. #23]. An Order consistent with this decision accompanies this

Memorandum Opinion.




                                                4~
                                               RICHARD            N
                                               United States District Judge




                                           7